DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/23/2021, 6/1/2021, 6/2/2020, 3/6/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because Figures 6, 9 and 10 are difficult to read. The descriptions within the boxes are blurry.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha US 5886262 in view of Barwicz, Andrzej. “Calibration of an Electronic Measuring System for Ultrasonic Analysis of Solutions”. IEEE Transactions on Instrumentation and Measurement. December 1990 (as seen in filed IDS),
As to claim 1, Sinha teaches “A concentration measuring instrument (Column 1, lines 11-23 teach the importance of measuring the amount of octane in a fuel mixture. This is a concentration), comprising: a piezoelectric vibrator transmitting an ultrasonic wave into a solution contained in a cavity and detecting the ultrasonic wave reflected (Figure 5, #36); a drive circuit generating a drive signal driving the piezoelectric vibrator to transmit the ultrasonic wave (Figure 5, #38); a phase comparator performing a phase comparison between the drive signal and a detection signal obtained by detecting the ultrasonic wave reflected at the piezoelectric vibrator (Column 5, lines 16-18); a frequency setting circuit making the drive circuit generate drive signals having sequentially different frequencies (Column 5, lines 50-56; Column 6, lines 35-36) and monitoring a phase comparison result from the phase comparator while the piezoelectric vibrator is driven by the drive signal to detect a resonant frequency of a resonant mode to be measured (Column 5, line 64 to Column 6, line 4); a Phase Locked Loop (PLL) circuit including the drive circuit and the phase comparator, the PLL circuit making a frequency of the drive signal follow the resonant frequency detected at the frequency setting circuit (Column 5, line 64 to Column 6, line 4); and a microcomputer determining a concentration of a solute in the solution on a basis of the frequency of the drive signal while the PLL circuit is being operated (Column 1, lines 43-46. This describes how the generated sine wave passes through the sample and based on the amount of octane within the sample, the received energy changes in terms of frequency. Therefore this is an indication of concentration).” Sinha does not teach the use of temperature in determining concentration.
Barwicz teaches “a temperature sensor measuring a temperature of the solution in the cavity; and a result of temperature measurement by the temperature sensor (Page 1030, Left column, 4th paragraph under Introduction. This portion teaches temperature, T, which is used in determining concentration. See Equations 1 and 2).”
It would have been obvious to one of ordinary skill in the art before the filing of the invention to combine the teachings of Barwicz with Sinha. Incorporating temperature into a concentration measurement increases the accuracy of the measurement. Temperature is a critical 

As to claim 2, Sinha teaches “wherein the frequency setting circuit detects the resonant frequency of the resonant mode to be measured by detecting a resonant frequency of a first resonant mode (Column 5, line 50 teaches a generated frequency sweep; Column 5, line 64 to Column 6, line 4. The frequency setting circuit can detect a resonant frequency, which can be set at different frequencies).”

As to claim 3, Sinha teaches “wherein the frequency setting circuit detects a resonant frequency of a second resonant mode and a resonant frequency of a third resonant mode different from the second resonant mode to detect the resonant frequency of the resonant mode to be measured on a basis of at least one of the resonant frequency of the second resonant mode and the resonant frequency of the third resonant mode and a difference frequency between the resonant frequency of the second resonant mode and the resonant frequency of the third resonant mode (Column 5, line 50 teaches a generated frequency sweep; Column 5, line 64 to Column 6, line 4. The frequency setting circuit can detect a resonant frequency, which can be set at different frequencies).”

Allowable Subject Matter
Claims 4-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 3-13 are mostly directed to the specifics of the drive circuit, which are not taught by the prior arts. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARUN SINHA whose telephone number is (571)270-3993. The examiner can normally be reached Monday-Friday, 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TARUN SINHA/Primary Examiner, Art Unit 2863